549 P.2d 748 (1976)
Fred L. EIKELBERGER and Margaret A. Eikelberger, Appellants,
v.
Earl W. ROGERS, Respondent.
No. 7962.
Supreme Court of Nevada.
May 13, 1976.
*749 Lohse & Lohse, Chartered, Reno, for appellants.
Ellis R. Ferguson, Reno, J. Rayner Kjeldsen, Lovelock, and Vargas, Bartlett & Dixon, Reno, for respondent.

OPINION
PER CURIAM:
This appeal is from a judgment of the district court entered for the defendant notwithstanding a jury verdict for the plaintiffs in the total sum of $63,000. That court ruled, as a matter of law, that the plaintiffs were not entitled to judgment. Dudley v. Prima, 84 Nev. 549, 445 P.2d 31 (1968). We agree with that determination and affirm.
The Eikelbergers commenced this action against Rogers, a certified public accountant, to recover damages for accounting errors in statements prepared by Rogers for John and Mary Tolotti for use in litigation between the Eikelbergers and the Tolottis. The Eikelbergers did not employ Rogers. The Eikelbergers did not rely upon the accounting statements prepared by Rogers. To the contrary, they challenged those statements in the litigation with the Tolottis. Absent a professional relationship between the Eikelbergers and Rogers, or a reliance upon the accounting statements prepared, we perceive no legal basis for damages claimed to have been incurred by the Eikelbergers.
Affirmed.